Citation Nr: 1229296	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Reiter's syndrome, claimed as due to a contaminated injection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant was in the Army National Guard from January to October 1963; the California Army National Guard from October 1963 to March 1969; the U.S. Army Reserves from March to October 1969; and the New Mexico Army National Guard from January 1979 to March 1983.  He had verified active duty for training (ACDUTRA) in the California Army National Guard from February 8, 1963, to August 7, 1963, as well as from August 8, 1964, to August 22, 1964; August 17, 1965 to August 28, 1965; from August 10, 1966, to August 27, 1966; from July 8, 1967, to July 22, 1967; and from July 6, 1968, to July 20, 1968.  Other periods of ACDUTRA were from July 14, 1979, to July 28, 1979; from July 12, 1980, to July 26, 1980; and from August 7, 1982, to August 21, 1982.  His service records also indicate that he was ordered to temporary state active duty from August 14 to August 16, 1965, for Watts, Los Angeles, California, Riot Control, and from February 2 to February 13, 1980, at Santa Fe, New Mexico, to quell a prison riot.  The appellant also served in the Air National Guard of New Mexico from March 1983 to March 1984, but he does not claim, as indicated in an August 2006 Decision Review Officer's Conference Report, that Reiter's syndrome is based on that specified period of service. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In August 2007, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  This matter was most recently before the Board in January 2011 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The January 2011 Remand, in pertinent part, directed the RO or the Appeals Management Center (AMC) to afford the appellant a VA medical examination with respect to his claimed Reiter's syndrome in order to ascertain the existence of current disability, probable date of onset, and nexus to service.  The examiner was specifically asked to address the appellant's contention that his Reiter's syndrome is the result of a contaminated injection.  Review of the claims files does not indicate that this development was accomplished.  (Although the appellant underwent a VA examination in February 2011, this examination only mentioned in passing that the Veteran had been told that he had Reiter's syndrome and did not address his contentions regarding a contaminated injection or previous diagnoses of Reiter's syndrome (including in July 1993).)  Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. 

Moreover, the Board notes that the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, remand for another VA examination is necessary.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Afford the appellant a VA examination by an appropriate physician to determine the etiology of any Reiter's syndrome present during the pendency of the claim.   The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that any current or recent Reiter's syndrome originated during any period of ACDUTRA (February 8, 1963, to August 7, 1963, August 8, 1964, to August 22, 1964; August 17, 1965 to August 28, 1965; August 10, 1966, to August 27, 1966; July 8, 1967, to July 22, 1967; July 6, 1968, to July 20, 1968; July 14, 1979, to July 28, 1979; July 12, 1980, to July 26, 1980; and August 7, 1982, to August 21, 1982)?  The approximate date of onset of the claimed disorder should be fully identified with citation to the clinical record and the examiner is asked to address the appellant's contention that his Reiter's syndrome is the result of a contaminated injection. 

The rationale for all opinions expressed must also be provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate and the reasons why. 

2.  The RO or the AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


